50 N.J. 390 (1967)
235 A.2d 889
HELEN L. BETENBAUGH, ET AL., PLAINTIFFS-RESPONDENTS,
v.
PRINCETON HOSPITAL, A NEW JERSEY CORPORATION, ELLWOOD W. GODFREY AND R.J. BELFORD, DEFENDANTS-APPELLANTS.
The Supreme Court of New Jersey.
Argued November 6, 1967.
Decided November 20, 1967.
*393 Mr. John A. Willette for appellant, Princeton Hospital, (Messrs. Williams & Willette, attorneys).
Mr. Daniel K. VanDorn for appellant, Ellwood W. Godfrey, (Messrs. Mead, Gleeson, Hansen & Pantages, attorneys; Mr. Victor C. Hansen, of counsel).
Mr. Robert J.C. McCoid for appellant, R.J. Belford (Messrs. Schneider & Morgan, attorneys).
Mr. Leonard J. Felzenberg for respondents (Messrs. Roskein, Kronisch & Felzenberg, attorneys).
PER CURIAM.
The judgment is affirmed for the reason expressed in the opinion of the Appellate Division.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, GOLDMANN, SCHETTINO and HANEMAN  7.
For reversal  None.